Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED APRIL 2, 2009 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 At a meeting of the Board of Directors of Principal Funds, Inc. (PFI) held on December 19, 2008, the Board approved a Plan of Acquisition (the Plan) which provides for the reorganization of the SmallCap Value Fund III (the Acquired Fund) into the SmallCap Value Fund II (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class J, R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquired Fund will receive Class J, R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on May 1, 2009. Acquired Fund shareholders who do not wish to become a shareholder of the Acquiring Fund may: (1) redeem shares of the Acquired Fund or (2) exchange shares of the Acquired Fund for shares of another PFI fund prior to the closing date of the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have substantially the same principal investment policies and risks in that both invest in smallcap value securities. The Acquiring Fund also has the same advisory fee rate as the Acquired Fund. The Acquiring Fund has a slightly higher expense ratio when the expenses of the investment companies in which it invests are included. The Acquired Fund has better performance, however the current sub-advisor of the Acquired Fund will be added to the Acquiring Fund upon the Reorganization which management believes will improve performance. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis greater, prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Principal Management Corporation will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. The Reorganization does not require approval of shareholders of the Acquired Fund. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Comparison of Acquired and Acquiring Funds The following comparison of the Funds is a summary only. To better understand the differences between the investment policies, strategies and risks of the Funds, please refer to the prospectus and Statement of Additional Information for the Funds, which are available, free of charge, by calling us at 1-800-222-5852. In connection with appointment of Los Angeles Capital Management and Equity Research (LA. Capital) as an additional sub-advisor to the Acquiring Fund, the main strategies and risks of the Acquiring Fund will also change to reflect LA Capitals management style and the allocation of the Acquiring Funds assets between three sub-advisors. The appointment of LA Capital as an additional sub-advisor and these changes in investment policies, which will become effective on May 1, 2009, are reflected in the description of the Acquiring Fund below. SmallCap Value Fund III SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of October 31, 2008: $114,146,000 $173,395,000 Investment Advisor: Principal Management Corporation (PMC) Sub-Advisors and Portfolio Managers: Los Angeles Capital Management and Equity Research. Dimensional Fund Advisors. (LA Capital) (Dimensional) David R. Borger, CFA . Director of Research and Principal, Stephen A. Clark . Mr. Clark is a Senior Portfolio Manager L.A. Capital. Mr. Borger co-founded L.A. Capital in 2002 and Vice President of Dimensional and chairman of the and is responsible for the development and management of Investment Committee. He joined Dimensional in 2001 and the Dynamic Alpha Model (the firms proprietary stock has been responsible for the portfolio management group selection model). He earned a BS from the Wittenberg since January 2006. He earned an MBA from the University University and an MA and MBA from the University of of Chicago and a BS from Bradley University. Michigan. He has earned the right to use the Chartered Financial Analyst designation. Robert T. Deere . Mr. Deere is an Investment Director and a Senior Portfolio Manager and Vice President of Dimensional Christine M. Kugler . Director of Implementation and and a member of the Investment Committee. Mr. Deere Principal, L.A. Capital. Ms. Kugler was with L.A. Capital at earned an MBA from the University of California at Los its founding and became a Principal in January of 2004. Angeles in 1991. He also holds a BS and a BA from the She earned a BA from the University of California, Santa University of California at San Diego. Mr. Deere joined Barbara. Dimensional in 1991 and has been responsible for the domestic equity portfolios since 1994. Stuart K. Matsuda . Director of Trading and Principal, L.A. Capital. Mr. Matsuda co-founded L.A. Capital in 2002. He Vaughan Nelson Investment Management LP. earned a BBA from the University of Hawaii and an MBA (Vaughan Nelson) from California State University Northridge. Hal W. Reynolds, CFA. Chief Investment Officer and Principal, L.A. Chris D. Wallis, CFA . Mr. Wallis, a Senior Portfolio Capital. Mr. Reynolds co-founded L.A. Capital in 2002. Mr. Manager of Vaughan Nelson, joined the firm in 1999. He Reynolds earned a BA from the University of Virginia and earned a BBA from Baylor University and an MBA from an MBA from the University of Pittsburgh. He has earned Harvard Business School. Mr. Wallis has earned the right to the right to use the Chartered Financial Analyst use the Chartered Financial Analyst designation. designation. Scott J. Weber . Mr. Weber, a Portfolio Manager of Thomas D. Stevens, CFA . Chairman and Principal, L.A. Vaughan Nelson, joined the firm in 2003. Mr. Weber earned Capital. Mr. Stevens co-founded L.A. Capital in 2002. Mr. a BS from the University of the South and an MBA from Stevens earned a BBA and MBA from the University of Tulane University. Mr. Weber has earned the right to use the Wisconsin. He has earned the right to use the Chartered Chartered Financial Analyst designation. Financial Analyst designation. LA Capital See portfolio manager biographical profile under Acquired Fund above.) 2 Investment Objective: Both Funds seek long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in common stocks of small As a non-fundamental policy, under normal market capitalization companies. Under normal conditions, the Fund invests at least 80% of its net circumstances, the Fund invests at least 80% of its assets in equity securities of small market capitalization net assets (plus any borrowings for investment companies. Up to 25% of the Funds assets may be purposes) in companies with small market invested in foreign securities. capitalizations (those with market capitalizations similar to companies in the Russell 2000 Value Index Dimensional invests Fund assets primarily in a diversified (as of the most recent calendar year end, this range group of equity securities of small U.S. companies which was between approximately $0.01 billion and $3.3 Dimensional believes to be value stocks at the time of billion) or up to $2 billion, whichever is greater,) at the purchase. Dimensional considers small companies to be time of purchase. Market capitalization is defined as companies whose market capitalizations are generally in total current market value of a companys outstanding the lowest 10% of total market capitalization or common stock. The Fund may invest up to 25% of its companies whose market capitalizations are smaller than assets in securities of foreign corporations. The Fund the 1,000th largest U.S. company, whichever results in may purchase securities issued as part of, or a short the higher market capitalization break. Under period after, companies initial public offerings and Dimensionals market capitalization guidelines described may at times dispose of those shares shortly after above, as of December 31, 2008, the market their acquisition. capitalization of a small cap company was defined by the 10% market capitalization guideline, which was $1,737 LA Capital employs a quantitative approach in million or below. This dollar amount will change due to selecting securities it believes are favored in the market conditions. Market capitalization is defined as current market environment. The firms proprietary total current market value of a company's outstanding Dynamic Alpha Model seeks to identify investor common stock. preferences for specific risk characteristics by Dimensional considers a security to be a value stock analyzing valuation, income statement, balance sheet, primarily because the companys shares have a high industry and market-based factors. Expected returns book value in relation to their market value (a book to are calculated for a universe of small capitalization market ratio). In assessing value, Dimensional may securities based on a securitys exposure, and the consider additional factors such as price to cash flow or Models expected return for each factor. price-to-earnings ratios, as well as economic conditions and developments in the issuers industry. The criteria The Funds assets are diversified across industries, Dimensional uses for assessing value are subject to common risk factors and companies. Through an change from time-to-time. optimization process, LA Capital seeks to control portfolio risks and implementation costs while striving Dimensional uses a market capitalization weighted to generate consistent results versus the Russell 2000 approach in determining individual security weights. Value Index. Portfolio returns and risks are monitored Market capitalization weighting means each security is daily by the investment team. Each month, the firms generally purchased based on the issuers relative Portfolio Review Committee formally reviews the market capitalization. Market capitalization weighting will portfolio for compliance with investment objectives be adjusted by Dimensional for a variety of factors. and guidelines. Dimensional may consider such factors as free float, momentum, trading strategies, liquidity management and other factors determined to be appropriate by Dimensional given market conditions. Dimensional may deviate from market capitalization weighting to limit or fix the exposure of the Fund to a particular issuer to a maximum proportion of the assets of the Fund. Dimensional may exclude the stock of a company that meets applicable market capitalization criterion if adjustments will result in a deviation from traditional market capitalization weighting. Vaughan Nelson considers U.S. companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 Value Index (as of the most recent calendar year end, this range was between approximately $0.01 billion and $3.3 billion)) at the time of purchase. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of such companies. 3 Vaughan Nelson invests in small capitalization companies with a focus on absolute return using a bottom-up value oriented investment process. Vaughan Nelson seeks companies with the following characteristics, although not all of the companies it selects will have these attributes:  companies earning a positive economic margin with stable-to-improving returns;  companies valued at a discount to their asset value; and  companies with an attractive dividend yield and minimal basis risk. In selecting investments, Vaughan Nelson generally employs the following strategy:  value driven investment philosophy that selects stocks selling at attractive values based upon anticipated fundamentals of the business. Vaughan Nelson selects companies that it believes are out-of-favor or misunderstood.  Vaughan Nelson starts with an investment universe of 5,000 securities, then, using value-driven screens, creates a research universe of companies with market capitalizations of at least $100 million;  uses fundamental analysis to construct a portfolio of securities that Vaughan Nelson believes has an attractive return potential. Vaughan Nelson will generally sell a stock when it reaches Vaughan Nelsons price target, when the issuer shows a deteriorating financial condition, or when it has repeated negative earnings surprises. LA Capital employs a quantitative approach in selecting securities it believes are favored in the current market environment. The firms proprietary Dynamic Alpha Model seeks to identify investor preferences for specific risk characteristics by analyzing valuation, income statement, balance sheet, industry and market-based factors. Expected returns are calculated for a universe of small capitalization securities based on a securitys exposure, and the Models expected return for each factor. Through an optimization process, LA Capital seeks to control portfolio risks and implementation costs while striving to generate consistent results versus the Russell 2000 Value Index. Portfolio returns and risks are monitored daily by the investment team. Each month, the firms Portfolio Review Committee formally reviews the portfolio for compliance with investment objectives and guidelines. Beginning on or about July 1, 2009, PMC will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of Russell 2000 Value Index. PMC's strategy is an active quantitative approach to asset management which PMC refers to as "structured equity." PMC's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Russell 2000 Value Index Through the structured equity strategy, PMC expects the Fund to achieve returns in excess of those of the Russell 2000 Value Index with lower risk and improved predictability of returns for the entire Fund compared to the Russell 2000 Value Index. 4 Hedging and Other Strategies: Each of the Funds may invest in inverse floating rate obligations, may engage in hedging transactions through the use of financial futures and options thereon and may also purchase and sell securities on a when-issued or forward commitment basis, invest in mortgage-backed securities, enter into repurchase agreements, invest in stand-by commitments, engage in swap agreements, and lend portfolio securities. Each of the Funds may invest in floating rate and variable rate obligations, including participation interests therein. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives, Risks and Strategies The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds have substantially the same principal policies and risks in that both invest in smallcap value securities. The Acquired differs in investment strategy and risk in that it is subject to initial public offerings risk. The Acquired Fund will also be subject to initial public offerings risk following the addition of LA Capital. Further, as described above and beginning in July 2009, PMC is expected to begin to invest approximately 10% to 40% of the Acquiring Funds assets pursuant to its structured equity strategy. COMPARISON OF FEES AND EXPENSES The following tables and examples compare fees and expenses of the Acquired Fund, the Acquiring Fund, and projected ("pro forma") estimated fees and expenses of the Acquiring fund, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. The tables and examples below are designed to assist shareholders in understanding the fees and expenses you may pay as an investor and the pro forma estimated fees and expenses of the Acquiring Fund that you may pay, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. Fees and expenses shown were determined based on each Funds net assets as of the fiscal year ended October 31, 2008. Underlying* Fund Fees Total Management Other and Operating Fees 12b-1 Fees Expenses Expenses Expenses SmallCap Value Fund III (Acquired Fund) Class J 1.00% 0.45% 0.45% 0.00% 1.90% Class R-1 1.00% 0.35% 0.56% 0.00% 1.91% Class R-2 1.00% 0.30% 0.48% 0.00% 1.78% Class R-3 1.00% 0.25% 0.35% 0.00% 1.60% Class R-4 1.00% 0.10% 0.31% 0.00% 1.41% Class R-5 1.00% N/A 0.29% 0.00% 1.29% Institutional 1.00% N/A 0.08% 0.00% 1.08% SmallCap Value Fund II (Acquiring Fund) Class J 1.00% 0.45% 0.44% 0.04% 1.93% Class R-1 1.00% 0.35% 0.55% 0.04% 1.94% Class R-2 1.00% 0.30% 0.47% 0.04% 1.81% Class R-3 1.00% 0.25% 0.34% 0.04% 1.63% Class R-4 1.00% 0.10% 0.30% 0.04% 1.44% Class R-5 1.00% N/A 0.28% 0.04% 1.32% Institutional 1.00% N/A 0.05% 0.04% 1.09% SmallCap Value Fund II (Acquiring Fund) (Pro forma assuming Reorganization) Class J 1.00% 0.45% 0.44% 0.04% 1.93% Class R-1 1.00% 0.35% 0.55% 0.04% 1.94% Class R-2 1.00% 0.30% 0.47% 0.04% 1.81% Class R-3 1.00% 0.25% 0.34% 0.04% 1.63% Class R-4 1.00% 0.10% 0.30% 0.04% 1.44% Class R-5 1.00% N/A 0.28% 0.04% 1.32% Institutional 1.00% N/A 0.05% 0.04% 1.09% 5 Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have been increased effective March 1, 2009. The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expense table. PMC has voluntarily agreed to limit expenses of the Acquired Fund attributable to Institutional class shares and, if necessary, pay expenses payable by the Fund, excluding interest expense. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.05%. The expense limit may be terminated at anytime. Effective July 1, 2009 Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.024% (expressed as a percent of average net assets on an annualized basis). The Distributor has voluntarily agreed to limit the Acquired and the Acquiring Funds 12b-1 Fees normally payable by the funds. The expense limit will maintain the level of 12b-1 fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for class J shares. The expense limit maybe terminated at anytime. PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Acquiring Fund, excluding interest expense and Underlying Fund Fees and Expenses*, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.95%. PMC has voluntarily agreed to limit expenses of the Acquiring Fund attributable to Institutional class shares and, if necessary, pay expenses payable by the Fund, excluding interest expense and Underlying Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.05%. The expense limit may be terminated at anytime. * Underlying Fund Fees and Expenses are fees and expenses the Acquiring Fund incurs indirectly as a result of its purchase of shares of investment companies. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated, and then at the end of these periods, you either redeem all of your shares or you continue to hold your shares The examples also assume that your investment has a 5% return each year. The examples should not be considered a representation of future expense of the Acquired or Acquiring fund. Actual expense may be greater or less than those shown. If you sell your shares: Number of Years You Own Your Shares 1 Year 3 years 5 Years 10 Years SmallCap Value Fund III (Acquired Fund) Class J $293 $597 $1,026 $2,222 Class R-1 194 600 1,032 2,233 Class R-2 181 560 964 2,095 Class R-3 163 505 871 1,900 Class R-4 144 446 771 1,691 Class R-5 131 409 708 1,556 Institutional 110 343 595 1,317 SmallCap Value Fund II (Acquiring Fund) Class J $296 $606 $1,042 $2,254 Class R-1 197 609 1,047 2,264 Class R-2 184 569 980 2,127 Class R-3 166 514 887 1,933 Class R-4 147 456 787 1,724 Class R-5 134 418 723 1,590 Institutional 111 347 601 1,329 SmallCap Value Fund II (Acquiring Fund) (Pro forma assuming Reorganization) Class J $296 $606 $1,042 $2,254 Class R-1 197 609 1,047 2,264 Class R-2 184 569 980 2,127 Class R-3 166 514 887 1,933 Class R-4 147 456 787 1,724 Class R-5 134 418 723 1,590 Institutional 111 347 601 1,329 6 If you do not sell your shares: Number of Years You Own Your Shares 1 Year 3 Years 5 Years 10 Years SmallCap Value Fund III (Acquired Fund) Class J $193 $597 $1,026 $2,222 Class R-1 194 600 1,032 2,233 Class R-2 181 560 964 2,095 Class R-3 163 505 871 1,900 Class R-4 144 446 771 1,691 Class R-5 131 409 708 1,556 Institutional 110 343 595 1,317 SmallCap Value Fund II (Acquiring Fund) Class J $196 $606 $1,042 $2,254 Class R-1 197 609 1,047 2,264 Class R-2 184 569 980 2,127 Class R-3 166 514 887 1,933 Class R-4 147 456 787 1,724 Class R-5 134 418 723 1,590 Institutional 111 347 601 1,329 SmallCap Value Fund II (Acquiring Fund) (Pro forma assuming Reorganization) Class J $196 $606 $1,042 $2,254 Class R-1 197 609 1,047 2,264 Class R-2 184 569 980 2,127 Class R-3 166 514 887 1,933 Class R-4 147 456 787 1,724 Class R-5 134 418 723 1,590 Institutional 111 347 601 1,329 7 Comparison of Fund Performance The bar charts below show how each Fund's total return has varied year-by-year, while the tables below show each Fund's performance over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). An Fund's past performance is not necessarily an indication of how the Fund will perform in the future. Year-by-Year Total Returns (%) as of 12/31 Each Year SmallCap Value Fund III (Institutional Shares) (Acquired Fund) Highest return for a quarter during the period of the bar chart above: Q2 '03 19.42% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -24.40% Year-by-Year Total Returns (%) as of 12/31 Each Year SmallCap Value Fund II I (Institutional Shares) (Acquiring Fund) Highest return for a quarter during the period of the bar chart above: Q1 '06 13.94% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -27.06% 8 Average Annual Total Returns (%) for periods ended December 31, 2008 Past Past Life 1 Year 5 Years of Fund SmallCap Value Fund III Class J -30.73 -1.96 Institutional Class -29.41 -1.08 (after taxes on distributions) -29.56 -2.67 (after taxes on distributions an sale of shares -18.93 -0.42 R-1 Class -30.08 -1.95 R-2 Class -30.00 -1.83 R-3 Class -29.88 -1.64 R-4 Class -29.72 -1.48 R-5 Class -29.64 -1.35 Russell 2000 Value Index -28.92 0.27 4.92 Morningstar Small Value Category Average -32.24 -0.97 3.87 Past Life 1 Year of Fund SmallCap Value Fund II Class J -38.16 -3.75 Institutional Class -37.04 -2.90 (after taxes on distributions) -38.03 -4.64 (after taxes on distributions an sale of shares -22.86 -2.49 R-1 Class -37.61 -3.74 R-2 Class -37.62 -3.66 R-3 Class -37.40 -3.46 R-4 Class -37.36 -3.30 R-5 Class -37.25 -3.17 Russell 2000 Value Index -28.92 -0.27 Morningstar Small Value Category Average -32.24 -1.78 Lifetime results are measured from the date the Institutional Class shares were first sold (March 1, 2001). After-tax returns are shown for Institutional shares only and would differ for other classes of shares. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. The R-1 Class shares were first sold on November 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Index performance does not reflect deductions for fees, expenses, or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (June 1, 2004). Class J shares were first sold on March 1, 2009. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on June 1, 2004. The R-1 Class shares were first sold on November 1, 2004. For periods prior to the date on which these classes began operations, their returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for the periods prior to the date these classes began operations) that is no higher than the historical performance of the Institutional Class shares. 9 Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on December 8, 2008. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the absence of any difference in the Funds' investment objectives and substantially the same principal investment strategies shared by the Funds; (2) the absence of any differences in the Funds fundamental investment restrictions; (3) PMC, not the Fund, will pay the proxy and legal costs associated with the Reorganization; (4) expense ratios of the Funds, including pro forma expenses ratios calculated on the basis of the direct expenses management anticipates the Acquiring Fund will incur post-merger; (5) comparative investment performance of and other information pertaining to the Funds; (6) the prospects for growth of, and for achieving economies of scale by, the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of Dimensional and Vaughan Nelson which currently serve as sub-advisors to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially the same principal investment strategies and risks; (2) the Board's expectation, based on calculations of the direct expenses management anticipates the Acquiring Fund will incur post-merger, that the Acquiring Fund will incur lower direct expenses post-merger than the Acquired Fund incurred pre-merger; (3) the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. 10
